Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner notes that Applicant has provided a URL to the location of a .pdf of the missing priority document. Examiner is not capable of downloading a copy. In order to place a certified copy of the missing priority document in the file wrapper, Applicant should file a proper request with PTO/SB/38. See MPEP 215.02(a): 
Applicants continue to bear the ultimate responsibility for ensuring that the priority document is filed during the pendency of the application and before the patent is issued. Accordingly, applicants are encouraged to check as necessary to confirm receipt by the Office of appropriate documents. Priority documents retrieved from a participating foreign intellectual property office will bear the document description: ‘‘Priority documents electronically retrieved by USPTO from a participating IP Office.’’ Furthermore, 37 CFR 1.55(i)(4)  provides that, under specified conditions, if the foreign application was not filed in a participating foreign intellectual property office, the applicant can file a request in a separate document that the Office obtain a copy of the foreign application from a participating intellectual property office that permits the Office to obtain such a copy. Applicants can use Form PTO/SB/38 (Request to Retrieve Electronic Priority Application(s)) to file such a request. If the Office receives a copy of the foreign application from the participating foreign intellectual property office within the pendency of the application and before the patent is granted, the applicant need not file a certified paper copy of the foreign application. As a specific example, Germany is not currently a participating foreign intellectual property office, however a DE application may be retrieved via the priority document exchange program if it is identified in the claim for priority on the application data sheet, a subsequent application filed in the European Patent Office (EPO) or the Japan Patent Office (JPO) contains a certified copy of the DE application, and the applicant timely files a separate request for the Office to obtain from the EPO or JPO a copy of the certified copy of the DE application, wherein the request identifies the DE application and the subsequent EP or JP application by their application number, country, day, month, and year of their filing.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I-III , as set forth in the Office action mailed on 02/22/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/22/2021 is withdrawn.  Claim 5, directed to a MgAl2O4 sintered body, and claims 6-7 directed to a method of producing a MgAl2O4 sintered body, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-2, 5-7, and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards A MgAl2O4 sintered body comprising: a relative density of the MgAl2O4 sintered body is 90% or higher; an L* value in a L*a*b* color system is 90 or more, wherein an in-plane distribution of the L* value is within ±3; and an impurity concentration of the MgAl2O4 sintered body is less than 100 wtppm.
The closest prior art is considered to be Gajdowski et al. (Influence of post-HIP temperature on microstructural and optical properties of pure MgAl2O4 spinel: from opaque to transparent ceramics, hereinafter referred to as Gajdowski). In the final rejection dated 10/29/2021, Examiner noted that Gajdowski does not explicitly state the spinel has an in-plane distribution of the L* value is within ±3, and relied on an inherency position that products of identical composition may not have mutually exclusive properties (see the Final Rejection dated 10/29/2021 at paragraph 7). 
In the Arguments/Remarks dated 04/18/2022, Applicant states that the spinel product disclosed by Gajdowski could not have an in-plane distribution of the L* value is within ±3 because it is formed by non-pressurized sintering at 1500°C or higher while the instant applicant is hot-pressed at 1150°C to 1300°C, whereby the different process disclosed by Gajdowski would result in uneven color due to oxygen deficiency (see Applicant’s Arguments/Remarks dated 04/18/2022 at the first full paragraph starting with “it should be understood”, on page 6 of 9). As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the spinel sintered body as claimed in independent claim 1. All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731